Citation Nr: 1821910	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for multiple joint arthralgias of the hands and left ankle.

2.  Entitlement to service connection for refractive error of the eyes.

3.  Entitlement to service connection for chronic insomnia.

4.  Entitlement to service connection for hypertension.

5. Entitlement to service connection for a bladder disorder with increased urinary frequency and nocturia.

6.  Entitlement to service connection for molluscum contagiosum.

7.  Entitlement to service connection for warts of the right index finger and left middle finger.

8.  Entitlement to service connection for residuals of a right ankle fracture.
9.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the knees.

10.  Entitlement to an initial evaluation in excess of 0 percent for an umbilical hernia.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction presently resides with the RO in Roanoke, Virginia.

The following claims were previously on appeal: a) service connection for: scars of the scalp and left eye; chronic dry and irritable skin; and, a hemangioma of the left forearm; and b) increased evaluations for: pemphigus vulgaris of the mouth; and acne.  In a November 26, 2010 correspondence, the Veteran withdrew his appeal of these claims.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, a TDIU was not raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim is not before the Board as a component of his claim for an increased evaluation.  Id.

The issues of service connection for hypertension, a bladder disorder, chronic insomnia, and residuals of a right ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Joint arthralgia of the hands and left ankle were caused by steroid ingestion prescribed for service connected pemphigus vulgaris.

2. The Veteran's current bilateral eye disorder is a refractive error of the eyes with no superimposed disease or injury.

3.  A current molluscum contagiosum disorder is not present.

4.  Warts of the right index finger and left middle finger were incurred in service.

5.  A bilateral knee disorder is productive of knee pain on use in each knee.  Range of motion in each knee is not worse than a limitation of functional flexion of 45 degrees.

6.  The Veteran's umbilical hernia has not been recurrent, irreducible, or large.


CONCLUSIONS OF LAW

1.  Bilateral hands and left ankle joint arthralgia is proximately due to or the result of steroid ingestion for the treatment of service-connected pemphigus vulgaris.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Service connection for a refractive error of the eyes is precluded by governing regulations.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).

3.  Molluscum contagiosum was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome (formerly patellofemoral syndrome of the bilateral knees) are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5260 (2017).

5.  The criteria for a separate 10 percent evaluation for left knee patellofemoral syndrome are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5260 (2017).
 
6. The criteria for a compensable rating for bilateral inguinal hernia, postoperative, are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, DC 7338 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran's attorney has raised the issue of the adequacy of the VA examinations.  The Board finds that the examinations for the knee and hernia claims sufficiently describe the severity of the disorders with enough detail to enable to Board to adequately rate the disabilities.  Therefore, these examinations are adequate.  The Board further finds that the VA eye examination is adequate in that it provided sufficient detail to allow the Board to apply the laws of service connection as they relate to eye disorders.  Next, the adequacy of the examination for the molluscum contagiosum claim is discussed in the relevant section below.  Finally, the adequacy of the other examination has been mooted by the favorable decisions below.  Otherwise, neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

A.  Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

B.  Analysis

As pertinent to several of the service connection claims, the Veteran was diagnosed in service for pemphigus vulgaris of the mouth.  He was placed on high doses of oral cortisone, which were later reduced.  Several of the claims of service connection raise the issue of the disability being secondary to the high doses of steroids.

1.  Arthralgia of the hands and left ankle

A March 2007 VA examination report noted that chronic steroid use has produced some problems such as multiple joint arthralgias.  The Board finds this probative evidence of a link between the service-connected pemphigus vulgaris and these joint arthralgias.

In the examination, the Veteran reports stiffness in his hands, ankles, and wrists, although all the other "Deluca criteria" were normal with full range of motion and no pain, no swelling, no instability and no acute flares.  The examiner noted the significant word was "stiffness."  The examiner did not review each joint individually as far as range of motion except for those which are most problematic.  It does not appear that ranges of motion of the hands were reviewed.  All joints appeared normal to examination.

The left ankle showed no swelling or crepitus.  Extension was 20 degrees. Pronation was 15 degrees.  Supination was 30 degrees.  There were no changes with repetitive testing.

Based upon the foregoing, the Board finds that service connection for stiffness of the hands and left ankle is established.  There is credible medical evidence linking the stiffness of those joints to the doses of steroids the Veteran was taking for his service-connected pemphigus vulgaris.  

The Board notes that this disability may have resolved later in the appeal period with the reduction in his dose of steroid medication.  As discussed in a December 2005 memorandum from Johns Hopkins Medicine while the Veteran was in service, once the Veteran recovered from the initial side effects of steroids and his dose of prednisone was at 10 mg or below, he should be able to function completely normally.  

2.  Refractive error of the eyes 

The Veteran claims service connection for blurred vision.  With respect to eye disorders, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

Service treatment records show the Veteran denied blurred vision after hitting his head on a low ceiling.  In December 2006, he denied having eye diseases during a vision examination.  The assessment as a result of the examination was myopia and astigmatism.  Normal ocular health in both eyes was found.  In January 2007, anicteric sclerae (whites of the eyes were not yellow) were noticed in the eyes.

A March 2007 VA eye examination showed the subjective complaint of night vision blurriness.  Eyeglasses were reported to help.  The assessment was mild refractive error in each eye, with good vision in each eye.  There was no evidence of ocular pathology on the examination.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed bilateral eye disability is not warranted.  The preponderance of the evidence shows that the Veteran does not have a current eye disability, other than a refractive error, which is not considered a disease or injury for VA purposes, and provides no basis for service connection.  38 C.F.R. §§ 3.303(c).

As the Veteran has no current eye disease or residuals of an eye injury, there is no superimposed disease or injury upon which service connection for the Veteran's refractive error of the eyes can be based.

With respect to the Veteran's lay contentions that he is entitled to service connection for an eye disorder, the Board finds the March 2007 VA medical examination findings to be more credible and of higher probative weight than the Veteran's contentions.  The medical examiner has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies of eye disorders.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran has a current disease or injury of the bilateral eyes, and that refractive error of the eye is due to a superimposed disease or injury to the eyes.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (2012). 

3.  Skin Disorders

The Veteran seeks service connection for molluscum contagiosum and warts on his fingers.  His claim for compensation is he had been on immunosuppressants for more than 12 months.

The March 2007 VA skin examination found that molluscum contagiosum was completely resolved.  The Veteran has not submitted any information indicating molluscum contagiosum had returned.  A current disability is required for service connection to be warranted.  As the Veteran has not established a current disability during the appeal period, service connection is not warranted. 

Although the VA medical opinion in the March 2007 examination vaguely indicated that it would be mere speculation to state that "this condition" is due to military service, the Board finds that, because there is no evidence of a current disability, there is no reasonable possibility of substantiating the claim.  Thus, remand for a new VA medical opinion is not warranted.

With respect to the warts on the fingers, the credible lay statements of the Veteran indicate that the warts have been there for "many years."  Although this could indicate the warts pre-existed service, the Veteran is presumed to be in sound condition unless noted at entrance to service.  There was no notation at entrance to service in this case, and the evidence is not clear and unmistakable that warts pre-existed service.  

The Board finds that warts are observable to the lay person.  Thus, the Veteran's lay statements that warts were present for many years and that they were present at the time of the VA examination is sufficient for the Board to find that they are the same warts that occurred in service.  This is persuasive especially considering the March 2007 examination was conducted only a few months after separation from service.

As there was a current disability of warts on the right index and left middle fingers and sufficient persuasive evidence to show that the warts were incurred in service, service connection is warranted.


Increased Ratings Claims

A.  Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

B.  Analysis

1.  Knees

The Veteran seeks an evaluation higher than 10 percent for bilateral knee patellofemoral syndrome.  The disability is evaluated under Diagnostic Codes (DCs) 5099-5020.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional one to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The additional Diagnostic Code, shown after the hyphen, represents the basis for the rating, while the primary Diagnostic Code indicates the underlying source of the disability.  A Diagnostic Code ending in the digits "99" is used when there is no specifically applicable Diagnostic Code and the disability is rated by analogy.  Id.  

In this case, the bilateral knee disorder is rated by analogy to DC 5020, Synovitis.  The Rating Schedule provides that Diagnostic Code 5020 is to be rated as degenerative arthritis.  Degenerative arthritis under Diagnostic Code 5003 established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

As to limitation of motion for the knee, Diagnostic Codes 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  

In this case, a March 2007 VA examination of the right knee showed no swelling or instability.  There was full range of motion, difficulty walking stairs because of pain, and acute flares with running.  The right knee was not weak and it did not fatigue easily.  The right knee joint was stable.  The Veteran did not wear a brace or use a cane.  The left knee was stiff.  All the other "DeLuca criteria" such as pain, swelling, loss of motion, fatigability, and weakness were negative.  Examination of the right knee revealed no swelling or crepitus.  It extended to 0 degrees and flexed to 135 degrees.  There were no changes with repetitive motion.  The left knee examination also revealed no swelling or crepitus.  It extended to 0 degrees and flexed to 135 degrees.  Again there were no changes with repetitive use testing. 

At an August 2011 VA examination the Veteran reported stiffness and pain.  He denied weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation. The Veteran reported experiencing flare ups as often as 3 times per month and each time lasts for 1 hour. The severity level was a 2 out of 10.  The flare-ups were precipitated by physical activity and alleviated by rest and by Ibuprofen.  During the flare-ups, the Veteran experienced pain, and difficulty standing and walking.  

On examination, the Veteran's posture and gait were normal.  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown callosities, or any unusual shoe wear pattern.  For ambulation, he required a brace on the knees.  Both knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no locking pain, genurecurvatum or crepitus. Range of motion testing was normal for flexion and extension of each knee, initially and after repetitive use testing.  There was no pain on motion.  Neither knee joint function was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

After a review of the record, the Board finds that separate 10 percent evaluations for each knee are warranted.  Currently, there is one 10 percent evaluation for the knees together.  There is pain on use with each knee.  Under 38 C.F.R. § 4.59, actually painful joints are entitled to at least the minimum compensable evaluation for the joint.  In this case, the single 10 percent evaluation covers only one knee joint.  Therefore, another 10 percent evaluation is in order.

Evaluations in excess of 10 percent for each knee are not warranted, however.  Objective range of motion tests revealed minimal limitations as compared to normal at their worst.  Pain and stiffness, including during flare-ups, were generally the only factors otherwise contributing to functional limitations.  These conditions were generally brought about by exercise and a low pain level was produced.  The Board finds these factors not severe enough to limit functional flexion to was not limited to worse than 45 degrees in each knee. 

The evidence does not support a separate evaluation for limitation of extension as no such limitation has been shown.  Pain and other functional loss are accounted for in the 10 percent evaluations for each knee.  The evidence does not support separate evaluations under other Diagnostic Codes for the knee.  His knees have consistently been stable, and therefore sperate ratings for instability under Diagnostic Code 5257 are not warranted.  

2.  Umbilical hernia

The Veteran's umbilical hernia has been rated as noncompensable under Diagnostic Codes 7399-7338, analogous to inguinal hernia.  Under DC 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  A note to DC 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

The evidence shows that a March 2007 VA examination noted a very small umbilical hernia.  The August 2011 VA examination noted at onset, the hernia presented as the intestine poking out above the belly button.  The Veteran had repair surgery in July 2007.  The Veteran denied current symptoms.  On examination, there was a 2.5 cm by 1 cm scar that was not painful.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage. Inflammation and edema were absent.  There was no keloid formation.  The scar was reported to be disfiguring, however, the Board interprets this to be an error, given how small the scar is.  The scar did not limit motion.  There was no limitation of function due to the scar.  Abdominal findings were otherwise unremarkable.

Based on the evidence of record, the Board finds that entitlement to a compensable rating for a small umbilical hernia is not warranted under DC 7338 at any time during the period on appeal.  As noted above, for a compensable evaluation, the hernia must be recurrent postoperatively, or it must be one that is not remediable where unoperated.  Here, the hernia prior to surgery was remediable, as evidenced by the surgery and the symptom free results.  The hernia has not recurred after surgery, so the "recurrent" element of the rating criteria has not been met.  Finally, the hernia was small, so the 60 percent evaluation is not applicable.  As the evidence does not more nearly approximate any of the higher evaluations, a compensable evaluation for an umbilical hernia is not warranted.


ORDER

Service connection for bilateral hands and left ankle arthralgia is granted.

Service connection for a refractive error of the eyes is denied.

Service connection for molluscum contagiosum is denied.

An evaluation in excess of 10 percent for right knee patellofemoral syndrome (formerly bilateral knee patellofemoral syndrome) is denied.

A separate 10 percent evaluation for left knee patellofemoral syndrome is granted.

A compensable evaluation for an umbilical hernia is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2017).  Regarding the Veteran's claim of service connection for hypertension, a diagnosis of hypertension was ruled out in a March 2007 VA examination.  However, a diagnosis of hypertensive reactors was made.  The examiner stated that the Veteran's chronic steroid use produced "some other problems" including "hypertensive reactors."  It appears that the Veteran's blood pressure is elevated frequently when he sees physicians and fall back to normal on repeated testing.  See id.  From this description, the Board cannot determine whether the diagnosis of "hypertensive reactor" is a disability pursuant to regulations.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995).  A disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id.  As the Board has insufficient information to determine whether the hypertensive reactor condition is a disease or defect that impairs earning capacity, a medical opinion is required.

As to the Veteran's bladder disorder claim, the current medical evidence indicates that the Veteran urinated frequently prior to service and was on medication for it.  During service, he was also treated for urinary frequency.  The March 2007 VA medical examination report stated that it is was not possible to firmly issue a diagnosis, but the Veteran certainly has a problem in bladder storage, either due to a functional disorder or interstitial cystitis.  

The Board finds this opinion is inadequate as it improperly employed a stricter standard than set forth in the regulations when it used the term "firmly."  Additionally, there was no opinion rendered as to whether the disorder is related to service.  It is apparent there is a disorder present, whether it is a disease or defect.  VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Even further at issue is whether the disorder was aggravated by service.  The Veteran's descriptions in service show that he had the disorder prior to service.  The disorder was not noted at entrance to service, therefore, the presumption of soundness arises.  An opinion related thereto must be provided.

As to the claim of service connection for chronic insomnia, the Veteran asserts that it is related to his bladder disorder.  Therefore, the claim is inextricably intertwined with the bladder disorder claim.  Additionally, there is medical evidence in the service treatment records that the steroid treatment of the Veteran's pemphigus vulgaris could cause insomnia and fatigue.  No medical examination has been provided with respect to the forgoing and one should be conducted on remand.

With regard to the Veteran's claim of service connection for the residuals of a right ankle fracture, the evidence shows the fracture pre-existed service and was noted at the entry to service.  Here, the report of medical examination at entrance to service noted a six inch surgical scar on the side of the right ankle.  In the report of medical history at entrance, the Veteran reported a history of a broken leg.  An evaluation of the ankle at that time noted the right ankle fracture open reduction internal fixation occurred in 1995.  The report noted the Veteran denied problems since.  A radiology consultation showed no degeneration.

After service, in a March 2007 VA general medical examination, the right ankle showed no swelling or crepitus.  Extension was to 20 degrees.  Flexion was to 40 degrees, pronation to 15 degrees, and supination to 30 degrees.  There was no change with repetitive testing.   

The Veteran reported stiffness in his ankles, although the examiner found "DeLuca criteria" to be normal.  A diagnosis of "multiple joint arthralgias" was rendered, which may apply to the right ankle.  Although "arthralgia" means pain, the examiner also emphasized that the significant word as to the joint findings was "stiffness."  The examiner's findings indicate that there may be some residual disability associated with the ankle fracture.  Alternatively, there could be disability with respect to the ingestion of steroids prescribed for service-connected pemphigus vulgaris.  As an adequate medical opinion is not of record, one must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an appropriate medical professional for an opinion as to the diagnosis of "hypertensive reactor."  The examiner is asked to opine as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the diagnosis of "hypertensive reactor" is a disease or defect, rather than a symptom or normal condition.

b.  If the diagnosis is a disease or defect, is it at least as likely as not caused by the medications the Veteran took for service-connected pemphigus vulgaris?

c.  If the diagnosis is a disease or defect, is it at least as likely as not aggravated beyond its natural progression by the medications the Veteran took for service-connected pemphigus vulgaris?

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  A new examination is only required if deemed necessary by the examiner.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bladder disorder.  After reviewing the claims file, the examiner should opine on the following:

a.  The nature and etiology of the Veteran's frequent urination, nocturia, and bladder storage disorder.  Distinguish between whether the disorder is a disease or defect, and if a defect, is it at least as likely as not a non-congenital defect?

b.  If the examiner finds that it is a congenital defect, was it subjected to a superimposed disease or injury in service?

c. If the examiner finds that the condition is not congenital or that it is a congenital disease (not a defect), determine whether the Veteran's disability clearly and unmistakably existed prior to his entry into active military service.

d.  If the disability is found to have clearly and unmistakably existed prior to service, whether it is also clear and unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

e.  If the disability not a congenital disease or defect or is not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's chronic insomnia disorder.  After reviewing the claims file, the examiner should opine on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability began during active service, or is related to an incident of service, including the use of steroids to treat service-connected pemphigus vulgaris.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was proximately due to or the result of the use of steroids to treat service-connected pemphigus vulgaris.

c.  Whether it is at least as likely as not that disability was aggravated beyond its natural progression by the use of steroids to treat service-connected pemphigus vulgaris.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Refer the claims file to an appropriate medical professional to opine with regard to the Veteran's right ankle fracture residuals.  After reviewing the claims file, the examiner should opine as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability, which existed prior to service, increased in severity during service and was permanently aggravated during active service, in light of the joint stiffness noted on the March 2007 VA examination.  

b.  If the Veteran's ankle fracture was aggravated in service, provide an opinion as to whether the increase was clearly and unmistakably due to the natural progress of the condition.  

c.  Regardless of the responses to the foregoing, was joint stiffness and joint arthralgia, if any, at least as likely as not caused by the use of steroid medication for the Veteran's service-connected pemphigus vulgaris?

d.  Regardless of the responses to the foregoing, was joint stiffness and joint arthralgia, if any, at least as likely as not aggravated by the use of steroid medication for the Veteran's service-connected pemphigus vulgaris?

The examiner is advised that the evidentiary standard of "clear and unmistakable" is a formidable evidentiary standard, requiring that the result be "undebatable."

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  A new examination is only required if deemed necessary by the examiner.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


